NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 13 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MILTON RAMOS RODRIGUEZ,                         No.    16-70520

                Petitioner,                     Agency No. A078-464-483

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 11, 2017**
                             San Francisco, California

Before: KOZINSKI and FRIEDLAND, Circuit Judges, and BENNETT, *** District
Judge.

      Milton Ramos Rodriguez (“Ramos”), a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Mark W. Bennett, United States District Judge for the
Northern District of Iowa, sitting by designation.
his motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C. §

1252. We review the BIA’s denial of a motion to reopen for abuse of discretion,

Ochoa–Amaya v. Gonzales, 479 F.3d 989, 992 (9th Cir. 2007), and we deny the

petition.

      “In a motion to reopen, it is the movant’s burden to establish prima facie

eligibility for the relief sought.” Id. The BIA determined that, although Ramos

was no longer statutorily ineligible for withholding of removal in light of new

caselaw, Ramos had not met his burden of establishing prima facie eligibility for

relief because his claim was based entirely on testimony and statements that the IJ

had found not credible—an adverse credibility determination that had twice been

affirmed by the BIA. Ramos has not presented any new evidence or otherwise

explained how he would prove his claim for withholding of removal in light of the

IJ’s prior credibility findings. Given that, it was not an abuse of discretion for the

BIA to conclude that he had not made out a prima facie claim for withholding of

removal and to deny the motion to reopen on that ground.

      Contrary to Ramos’s contentions, the BIA did not make any findings of fact

in reaching that conclusion; it simply determined that Ramos had not met his

burden of establishing prima facie eligibility for relief, which is the standard a

movant must satisfy to reopen immigration proceedings. See id. Nor did the BIA

run afoul of Shouchen Yang v. Lynch, 822 F.3d 504 (9th Cir. 2016), by applying


                                           2
the falsus maxim to discredit the evidence supporting Ramos’s claim for

withholding of removal. The BIA did not make any new adverse credibility

determinations; it simply observed that Ramos’s withholding claim was based

entirely on testimony and statements that had already been found not credible and,

thus, that he had not proven prima facie entitlement to relief.

      PETITION FOR REVIEW DENIED.




                                          3